Citation Nr: 0101981	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  97-41 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for retinitis pigmentosa, 
claimed as due to exposure to mustard gas.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1943 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1996 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO), which denied entitlement to service connection 
for retinitis pigmentosa.  The Board remanded the case for 
additional development in September 1998.  The requested 
development has since been completed, and the case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The preponderance of the evidence shows that the veteran 
did not have any significant exposure to mustard gas during 
active service and his eyes were not injured by mustard gas 
during active service.

3.  Retinitis pigmentosa was not present until many years 
after separation from service.


CONCLUSION OF LAW

Retinitis pigmentosa was not incurred in or aggravated by 
service, and may not be presumed to have been due to exposure 
to mustard gas during service.  38 U.S.C.A. § 1110 (West 1991 
& Supp 2000); 38 C.F.R. § 3.316 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed the eye disorder 
retinitis pigmentosa as a result of exposure to mustard gas 
during active service.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Applicable 
regulations provide that exposure to specified vesicant 
agents during active service and subsequent development of 
indicated conditions is sufficient to establish service 
connection for those conditions.  Full-body exposure to 
nitrogen or sulfur mustard (mustard gas) with the subsequent 
development of chronic conjunctivitis, keratitis, or corneal 
opacities is sufficient to establish service connection for 
such eye disorders. 38 C.F.R. § 3.316.  Significantly, 
however, the regulation does not provide for presumptive 
service connection for retinitis pigmentosa as a result of 
exposure to mustard gas.  The issue in the veteran's case is 
thus whether he is entitled to direct service connection for 
retinitis pigmentosa.  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records and 
medical treatment records.  The veteran has been afforded a 
disability evaluation examination.  He has declined a 
personal hearing.  The Board also finds that the development 
requirements contained in M21-1 pertaining to mustard gas 
claims have been met.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  The Board also finds that requirements 
regarding notice which must be provided to the veteran 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096, 2097-98 (2000) have been 
satisfied by the letters and statements of the case which 
were provided to the veteran by the RO.

The issue of whether or not the veteran was actually exposed 
to the specified vesicant agent is a question of fact for the 
Board to determine after full development of the facts.  The 
Board, therefore, must consider the credibility of the 
veteran's testimony in light of all the evidence in the file.  
See Pearlman v. West, 11 Vet. App. 443 (1998).  The veteran 
has given accounts of his claimed exposure on several 
occasions.  In a letter dated in August 1995, the veteran 
stated that, after going through basic training, he was sent 
to Camp Rucker in Alabama, and was then sent to San Jose 
Island in the Gulf of Panama, where he worked as a medic with 
a station hospital attached to a chemical warfare unit.  He 
asserted that his duties included treating those who were 
exposed to chemicals which caused burns.  He stated that the 
chemical exposure was the result of testing being done in the 
jungle.  He stated that while stationed on the island he 
first noticed that he was having trouble with night vision, 
and after discharge he was diagnosed with retinitis 
pigmentosa.  In his claim form of September 1995, the veteran 
stated that the hospital on San Jose Island was the 135th 
Station Hospital, and that his night blindness started in the 
summer of 1944.  In a statement in support of claim dated in 
September 1995, the veteran said while in service "those who 
were burned were brought into the hospital for treatment.  
This treatment involved puncturing the blisters and draining 
the fluid.  I then applied medication and bandaged the 
affected areas."  He said that it was during this period 
that he developed night blindness.  He said that he went on 
sick call and was told that he had tobacco poisoning.  He 
stated that several years after service he was diagnosed with 
retinitis pigmentosa, and his doctors told him that night 
blindness is the first symptom of retinitis pigmentosa.  He 
also reported that there was no history of that disease in 
his family. 

In a letter dated in April 1997, the veteran stated that, on 
San Jose Island, canisters or bombs of mustard gas were 
dropped by airplane into the jungle.  Before that was done, 
testing instruments and goats were put into the jungle by the 
chemical warfare units.  After the chemicals were dropped, 
the chemical warfare unit members went into the jungle to 
retrieve the instruments and check the status of the goats.  
When they came out, some of the men had skin blisters.  The 
veteran said that it was his duty to treat the men with 
blisters.  He would inject a needle into a blister, drain it, 
medicate it, and bandage it.  The veteran stated that he 
believed that through such activities, and being in contact 
with burns which the other men had sustained from mustard 
gas, he developed retinitis pigmentosa.  In a letter dated in 
May 1997, the veteran stated that, on San Jose Island, he was 
only yards away from where the mustard gas was dropped, and 
that he had to treat the men as they came out of the jungle.  
In a letter dated in August 1997, the veteran stated that 
while in the Army he was exposed to mustard gas, and that 
after being exposed he suffered night blindness and reported 
to sick call where nothing further was done to follow up on 
his complaint.  

The RO has conducted extensive development of facts for the 
purpose of attempting to corroborate whether the veteran had 
any significant exposure to mustard gas.  There are specific 
steps required in the development of claims regarding mustard 
gas exposure.  See VBA Adjudication Procedure Manual, M21-1, 
Part III, para. 5.18.  The Board notes that this paragraph 
provides that, with regard to development of service 
department information prior to April 1, 1992, the RO should 
make another request to the NPRC for records of mustard gas 
exposure.  The RO contacted the NPRC and requested the 
veteran's service personnel records, but in April 1999 they 
reported that they were not available as they were "fire 
related."  Thus, those records are not available.  Also, the 
manual provides that the RO should inquire of the VA Central 
Office whether the name of a veteran alleging exposure to 
mustard gas appears on the list of Army and Navy volunteers 
who participated in testing between August 1943 and October 
1945.  See M21-1, Part 3, Section 5.18(c)(d).  A report of 
contact dated in October 1998 shows that the RO also 
contacted the VA Central Office and determined that the 
veteran's name was not on the list of over 2400 Army 
volunteers who were tested between August 1943 and October 
1945.  

Other attempts by the RO to obtain corroboration of the claim 
of exposure to mustard gas also failed to yield any positive 
information.  A letter from the Department of Defense, Human 
Resources Activity Center, Defense Manpower Data Center, 
dated in February 1999 shows that they maintain a database 
containing confirmed and possible World War II exposures to 
mustard gas during testing programs, production, storage, a 
transportation, but the veteran's name was not listed in that 
database.  They noted that participants in the San Jose 
Project were identified by observer numbers, and that 
documentation linking observer numbers to names had not been 
located.  They also noted, however, that the veteran:

...was a medical aidman and did not 
participate in field testing.  He may 
have been involved in an occupational 
exposure to chemical agents.  However, an 
entry should have been made in his 
service medical record concerning this 
exposure.  The fact that he may have been 
assigned to the San Jose Project did not 
constitute automatic assumption of 
exposure.  It is doubtful that his eye 
disorder is a result of treating 
observers after their participation in 
testing. (Emphasis supplied.)

In June 1999, the Department of the Army, U.S. Soldier and 
Biological Chemical Command, reported that they were unable 
to confirm or deny the veteran's alleged exposure to mustard 
agent.  They noted that some members of the 135th Station  
Hospital served on San Jose Island, but that the office did 
not have the names of any of those personnel.  They further 
noted that, with respect to the veteran's statement that he 
was only yards away from where the mustard gas was dropped, 
they had no information to supply other than the fact that 
the camp area was over 1000 yards away from the border of the 
nearest testing area.  The Department of the Army further 
noted that her most common eye problem after exposure to 
mustard agent was conjunctivitis, and that a document from 
the San Jose project shows that men who sustained "eye 
lesions of any nature" were hospitalized or retained in the 
hospital until healing was complete.  Enclosed with the 
letter was a copy of a 1956 training manual pertaining to 
treatment of chemical warfare casualties which reported that 
there was a causal relationship between exposure to mustard 
gas and recurrent corneal ulcerative disease, delayed 
keratitis of the eye, and chronic conjunctivitis.  Retinitis 
pigmentosa was not mentioned.  

The Board notes that in his various accounts, the veteran did 
not give any indication that he had direct contact with the 
mustard gas.  In particular, he did not relate having had any 
injury such as burning or irritation to his eyes due to 
mustard gas.  Moreover, the veteran's service medical records 
do not contain any references to the disability for which he 
seeks service connection.  The veteran's service medical 
records do not contain any references to exposure to mustard 
gas or any other chemicals.  Although a dental record dated 
in June 1945 reflects that the veteran was assigned to the 
"San Jose Project," there is no mention of actual exposure 
to mustard gas during that assignment.  The service medical 
records also do not contain any corroboration of the 
veteran's account of having complained of night blindness in 
service.  On the contrary, the report of a medical 
examination conducted for the purpose of the veteran's 
separation from service shows that there were no eye 
abnormalities.  His uncorrected vision was 20/30 in both 
eyes.  Also, his skin was described as being normal.  The 
only significant disease, wound or injury which was listed 
was an episode of spinal meningitis which had occurred in 
1943. 

Although the veteran reports that he has had problems with 
his vision ever since his period of service, he did not file 
a claim for benefits for an eye disorder following separation 
from service.  The veteran filed a claim for education 
benefits with the VA in March 1946, but did not file a claim 
for disability compensation at that time.  Similarly, the 
veteran filed a claim for outpatient dental treatment in May 
1950, but again did not file a claim for any disorder of the 
eyes.  The claim for disability compensation was not received 
by the VA until August 1995, almost 50 years after separation 
from service.  

The earliest evidence mentioning retinitis pigmentosa is a 
record dated in October 1995, from A. Z. Rabinowitz, M.D., a 
private ophthalmologist, who reported that the veteran had 
been treated in his office since July 1955, and was diagnosed 
then as having retinitis pigmentosa.  The record does not 
contain a history of the disorder being related to service.  
Dr. Rabinowitz did not report that the veteran told him in 
July 1955 or at any time thereafter that his eyes had been 
injured in any way by mustard gas.

After reviewing all relevant evidence, the Board finds that 
the preponderance of the evidence shows that the veteran did 
not have any significant exposure to mustard gas during 
service.  Initially, the Board notes that there is some 
inconsistency in the veteran's accounts which reduce the 
credibility of such accounts.  In his statement in support of 
claim of September 1995, he stated that the burned men were 
brought to the hospital where he treated them; however, in 
his later statement of May 1997 the veteran stated that he 
had to treat the men as they came out of the jungle only 
yards away from where the mustard gas was dropped.  Even if 
the veteran's account of having acted as a medic who treated 
persons who observed mustard gas tests in service is accepted 
as true, this still does not establish any significant 
exposure to mustard gas as the veteran's own account does not 
include any exposure or injury which affected his eyes.  As 
noted above, he has never related having had any injury such 
as burning or irritation to his eyes due to mustard gas.

The Board has noted that the report of a VA vision 
examination in October 1996 contains a diagnosis of retinitis 
pigmentosa, and the VA examiner stated that, "Based on the 
veteran's family history being negative for retinitis 
pigmentosa and his history of positive chemical exposure, it 
is the opinion of this examiner that the patient's retinitis 
pigmentosa is more likely due to exposure to these unknown 
chemicals/biological agents rather than a genetically 
predisposed condition."  The Board notes, however, that this 
opinion is clearly premised upon a belief that the veteran's 
eyes were exposed to mustard gas in service.  As noted above, 
however, there is no evidence to show that the veteran had 
actual exposure of his eyes to mustard gas in service.  An 
opinion based on an inaccurate history has essentially no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).

For the foregoing reasons, the Board finds that retinitis 
pigmentosa was not present until many years after separation 
from service and is not related to any eye injury in service.  
Accordingly, the Board concludes that retinitis pigmentosa, 
claimed as due to exposure to mustard gas, was not incurred 
in or aggravated by service, and may not be presumed to have 
been due to exposure to mustard gas during service.


ORDER

Service connection for retinitis pigmentosa, claimed as due 
to exposure to mustard gas, is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 

